Citation Nr: 1410181	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  13-25 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a right knee disability. 

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1952 to June 1956.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran testified in a video conference hearing before the undersigned in February 2014.  This case has been advanced on the Board's docket.


FINDINGS OF FACT

1.  Service connection for left and right knee disabilities were last finally denied in a March 2007 rating decision issued by the RO.  The Veteran appealed that decision and a statement of the case was issued in August 2008.  The Veteran was notified of his appellate rights but did not submit a substantive appeal and the appeal was closed; and no new and material evidence was received within one year of the decision.

2.  Evidence received since the last final denial of service connection includes information that was not previously considered and that relates to unestablished facts necessary to substantiate the claims for left and right knee disabilities.

3. The Veteran has current degenerative joint disease in his right knee. 

4.  The Veteran had a preexisting injury to his right knee before entering service, but no right knee was identified on the examination when he was accepted for active service; and there is not clear and unmistakable evidence that the disability was not aggravated in service.  

5.  Opinions from two private medical professionals relate the current right knee disability to a right knee injury in service aggravation of the pre-existing injury in service. 

6.  The Veteran has current degenerative joint disease in his left knee; injured his left knee twice during service, including tearing his meniscus; and has reported having pain and snapping in his knee continuously since service.  Additionally, Dr. RT reasoned that a severe injury in service, such as a tear, may have caused the Veteran's current disability.  


CONCLUSIONS OF LAW

1.  The March 2007 RO denial of service connection for left and right knee disabilities became final, and new and material evidence has been received to reopen the previously denied claims.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2013).

2.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3. The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


